Exhibit 10.1








Starz Confidential
        
CARMI D. ZLOTNIK RETENTION BONUS AGREEMENT
This Retention Bonus Agreement (this “Agreement”) is entered into this 6th day
of September, 2016 (the “Effective Date”) between Starz Entertainment, LLC (the
“Employer”) and Carmi D. Zlotnik (the “Executive”) and.
RECITALS
A.The Employer desires to enter into this Agreement with the Executive to
augment the compensation received by the Executive to align with the Employer’s
compensation philosophy with respect to its senior executives.


AGREEMENT
1.Conditions to Bonus Payments.
a.In order for the Executive to be eligible to receive the payments described in
Section 2 of this Agreement, below, the Executive must remain continuously
employed by the Employer from the Effective Date through December 31, 2016 (the
“Payment Condition”).
b.The Payment Condition will be deemed satisfied if the Executive’s employment
is terminated by the Employer during 2016 involuntarily and without Cause, or
the Executive voluntarily terminates his employment with the Employer for Good
Reason, in either case within the thirty (30) days immediately preceding or the
twelve (12) months immediately following a Change in Control.
i.“Cause” shall have the definition specified in the Starz 2016 Omnibus
Incentive Plan (the “2016 Plan”);
ii. “Change in Control” shall mean the closing date of an Approved Transaction,
or the effective date of a Board Change or a Control Purchase, as such terms are
defined in the 2016 Plan; and
iii.“Good Reason” shall mean the Executive’s termination of his employment with
the Employer or any of its subsidiaries (collectively, for purposes of this
paragraph, the “Employer”) upon the occurrence of any of the following events
without the prior consent of the Executive: (1) a significant reduction in the
Executive’s then current base salary; (2) a significant reduction in the
Executive’s title, duties or reporting relationship with the Employer or the
assignment to the Executive of duties that are inconsistent with the Executive’s
position with the Employer; or (3) the relocation of the Executive’s primary
place of employment to a location that is more than fifty (50) miles from the
Executive’s primary place of employment as of the Executive’s termination date.
A voluntary termination for Good Reason shall not be effective unless all of the
following provisions shall have been complied with: (A) the Executive shall give
the Employer a written notice of the Executive’s intention to effect a voluntary
termination for Good Reason, such notice to state in detail the particular
circumstances that constitute the grounds on which the proposed voluntary
termination for Good Reason is based and to be given no later than ninety (90)
days after the initial occurrence of such circumstances; (B) the Employer shall
have thirty (30) days after receiving such notice in which to cure such grounds;
and (C) if the Employer fails, within such 30-day period, to cure such grounds
to the Executive’s reasonable satisfaction, the Executive terminates his
employment within thirty (30) days following the last day of such 30-day period.
If the Employer timely cures such grounds in accordance with the preceding
sentence, the Executive shall not be entitled to terminate his employment
pursuant to a voluntary termination for Good Reason based on such grounds.
2.Bonus Payments.
a.If the Payment Condition has been met, the Employer will pay a cash award of
$143,127 to the Executive in March of 2017, but no later than March 15, 2017.
Notwithstanding the foregoing, if the Payment Condition is deemed satisfied by
virtue of the Executive’s involuntary termination without Cause or voluntary
termination for Good Reason during 2016 in connection with a Change in Control,
as set forth in Section 1(b) above, then the cash award described in this
Section 2(a) shall be paid as soon as administratively practicable following the
Executive’s termination date.
b.Notwithstanding the above Section 2(a), upon an involuntary termination of the
Executive’s employment by reason of a layoff, reduction in force, job
elimination or restructuring, other than an Excluded Termination (as such term
is defined in the Severance Agreement dated as of April 1, 2014 between the
Employer and the Executive, as amended) during 2016, the Employer will pay a
cash award to the Executive equal to $143,127 multiplied by a fraction, the
numerator of which is the number of days between January 1, 2016 and the date of
termination of employment, and the denominator of which


1
Starz Confidential



--------------------------------------------------------------------------------

Exhibit 10.1


is 365. Such amount shall be paid in one lump sum as soon as administratively
practicable following the Executive’s termination date. For clarification, in no
event will a payment be made under Section 2(a) above and also under this
Section 2(b)
3.Miscellaneous.
a.Entire Agreement. The parties expressly agree that all prior or
contemporaneous negotiations, proposals, understandings, representations, or
agreements (written or otherwise) with respect to any amounts payable to the
Executive of the type contemplated under this Agreement are superseded by this
Agreement, which is intended by the parties as the complete and final expression
of the terms of their agreement with respect to such matters.
b.Governing Law. This Agreement will be governed by, and construed in accordance
with, the laws of the State of Colorado (without considering Colorado choice of
law provisions).
c.Withholding. All amounts paid to the Executive pursuant to this Agreement will
be made subject to withholding as required by applicable law.
d.No Change in Employment Status. The terms and conditions of the Executive’s
employment with the Employer (or any affiliate) is not modified or in any way
affected by this Agreement.
e.Successors and Assigns. The rights and obligations of the Employer under this
Agreement shall inure to the benefit of and shall be binding upon the successors
and assigns of the Employer. The Executive shall not be entitled to assign any
of the Executive’s rights or obligations under this Agreement.
f.Waiver. Either party’s failure to enforce any provision of this Agreement
shall not in any way be construed as a waiver of any such provision, or prevent
that party thereafter from enforcing each and every other provision of this
Agreement.
g.Severability. In the event any provision of this Agreement is found to be
unenforceable by an arbitrator or court of competent jurisdiction, such
provision shall be deemed modified to the extent necessary to allow
enforceability of the provision as so limited, it being intended that the
parties shall receive the benefit contemplated herein to the fullest extent
permitted by law. If a deemed modification is not satisfactory in the judgment
of such arbitrator or court, the unenforceable provision shall be deemed
deleted, and the validity and enforceability of the remaining provisions shall
not be affected thereby.
h.Notices. Any notice required or permitted by this Agreement shall be in
writing and shall be delivered as follows with notice deemed given as indicated:
(a) by personal delivery when delivered personally; (b) by overnight courier
upon written verification of receipt; (c) by telecopy or facsimile transmission
(including a pdf sent by e-mail) upon acknowledgment of receipt of electronic
transmission; or (d) by certified or registered mail, return receipt requested,
upon verification of receipt. Notice shall be sent to the address set forth
below in the case of the Employer, to the most recent address that the Employer
has on file for the Executive in the case of the Executive (or in the case of
notices from the Employer to the Executive while the Executive is employed by
the Employer to the Executive’s address or e-mail address at the Employer), or
to such other address as either party may specify in writing:
If to the Employer:


Starz Entertainment, LLC
Attn: President and CEO
9242 Beverly Blvd., Suite 200
Beverly Hills, California 90210




With Copy To:


Starz Entertainment, LLC
Attn: Chief Legal Officer
9242 Beverly Blvd., Suite 200
Beverly Hills, California 90210


i.Code Section 409A. This Agreement is intended to comply in all respects with
Code Section 409A and the final regulations issued thereunder, and shall be
interpreted consistent with this intent. Any payment that is triggered upon the
Executive’s termination of employment shall be paid only if such termination of
employment constitutes a “separation from service” under Code Section 409A. In
the event that the Executive is deemed on the date of termination to be a
“specified employee” as defined in Section 409A, then with regard to any payment
that is subject to Section 409A, such payment shall be delayed until the earlier
of (A) the first business day of the seventh calendar month following such
termination of employment, or (B) the


2
Starz Confidential



--------------------------------------------------------------------------------

Exhibit 10.1


Executive’s death. Any payments delayed by reason of the prior sentence shall be
paid in a single lump sum, without interest thereon, on the date indicated by
the previous sentence and any remaining payments due under this Plan shall be
paid as otherwise provided herein.


The undersigned have signed this Agreement to be effective as of the date first
set forth above.
Employer:


Starz Entertainment, LLC




By:    /s/ Christopher Albrecht
Name: Christopher Albrecht
Title: President and CEO




Executive:




/s/ Carmi D. Zlotnik                            
Carmi D. Zlotnik




3
Starz Confidential

